Exhibit 10.34

ASSIGNMENT OF

EMPLOYMENT AGREEMENT

THIS ASSIGNMENT OF EMPLOYMENT AGREEMENT (this “Assignment”), dated as of
December 30, 2013 (the “Effective Date”), is entered into by and between
Rentech, Inc. (“Rentech”), Rentech Nitrogen GP, LLC (the “General Partnership”)
and John Diesch (“Executive”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Employment
Agreement (as defined below).

RECITALS

WHEREAS, Rentech and Executive are parties to that certain Employment Agreement,
dated as of November 3, 2009 (the “Employment Agreement”); and

WHEREAS, Executive has historically had an employment relationship with both
Rentech and the General Partnership;

WHEREAS, effective as of the Effective Date, Rentech, the General Partnership
and Executive mutually desire to assign the Employment Agreement to the General
Partnership to provide that Executive shall be employed solely by the General
Partnership going forward, as set forth in this Assignment.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby assign the Employment
Agreement as follows:

ASSIGNMENT

 

  1. All references to “Rentech, Inc.” and in the Employment Agreement and any
Exhibits thereto are hereby replaced with “Rentech Nitrogen GP, LLC.”

 

  2. All references to the “Company” in the Employment Agreement shall be deemed
to mean and refer to the General Partnership.

 

  3. All references to the “Compensation Committee” in the Employment Agreement
are hereby replaced with, and shall be deemed to mean and refer to, the Board of
Directors of the General Partnership.

 

  4. Section 2(a) of the Employment Agreement is hereby revised to refer to
Executive serving as President of the Company, rather than Senior Vice President
of Operations.

 

  5. Section 6(b) of the Employment Agreement is hereby revised to refer to 7.7
(Indemnification) of the Second Amended and Restated Agreement of Limited
Partnership of Rentech Nitrogen Partners, L.P., as amended, rather than Articles
Thirteen and Fourteen of Rentech, Inc.’s Amended and Restated Articles of
Incorporation.



--------------------------------------------------------------------------------

  6. The parties hereto acknowledge and agree that this Assignment and,
beginning on the Effective Date, the fact that Executive shall solely be
employed by the General Partnership (and will no longer be employed by Rentech,
Inc.), shall not constitute grounds for “Good Reason” (as defined in the
Employment Agreement) and shall not otherwise constitute a termination of
employment for any reason, including without limitation, for purposes of the
severance provisions contained in Section 5 of the Employment Agreement.

 

  7. This Assignment shall be and hereby is incorporated into and forms a part
of the Employment Agreement.

 

  8. Except as expressly provided herein, all terms and conditions of the
Employment Agreement shall remain in full force and effect.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Rentech, the General Partnership and Executive have executed
this Assignment effective as of the date first above written.

 

Rentech, Inc.

/s/ Joe Herold

Name:   Joe Herold Title:   SVP, Human Resources Rentech Nitrogen GP, LLC

/s/ Colin Morris

Name:   Colin Morris Title:   SVP & GC Executive

/s/ John Diesch

John Diesch